DETAILED ACTION
This correspondence is in response to the communications received October 13, 2022.  Claims 1-6 and 17-20 are pending.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
The provisional application US 63/002,771 fully supports that which has been claimed.  The ADS dated December 14, 2020 claims benefit to this provisional application.


Election/Restrictions
Claims 6-16 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II, there being no allowable generic or linking claim.  Applicant’s election of Species I in the reply filed on October 13, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Species II, as stated in the restriction dated August 23, 2022, is directed to a fully depleted silicon on insulator (FDSOI) transistors as can be seen in Figs. 5A-5H, which is clearly a planar transistor.  When forming the silicon layer that will be thinned by the method set forth in this application, the thickness with respect to the semiconductor substrate surface is oriented in the Z or vertical direction, see Figs. 5A-5H, where silicon material 206 is thinned.  Since applicant has elected Species I which shows the “thickness” being oriented with respect to the sidewall of the vertical channel, the language present in claim 7 is not generic as the language points to the silicon material being grown on a [planar] substrate surface as can be seen in Figs. 5A-5H.  From claim 7, the recitation of, “forming a layer of silicon based material having a first thickness over a semiconductor substrate”, where a plain reading of the limitation clearly establishes a thickness over a semiconductor substrate.  The only “semiconductor substrates” shown are flat surfaces.  Thus a thickness over a flat surface is a vertical dimension.  Claim 7 lacks any language that would allow one to interpret a thickness as anything but a vertical dimension. 


Applicant’s Claim to Figure Comparison
It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the Applicant’s independent claims as compared to disclosed embodiments in Applicant’s Figures.  No response or comments are necessary from Applicant.

Regarding claim 1, the Applicant discloses in Figs. 1A-2J, a method of processing a substrate, the method comprising:

forming a channel (130, Fig. 2B) through a substrate (substrate of alternating stack of plural 104 and 124, will be referred to as “SAS”, and not the substrate 102);

depositing a layer of polycrystalline silicon (polycrystalline silicon 110, Fig. 2C) on sidewalls of the channel (110 in 130 on sidewalls of SAS);

oxidizing uncovered surfaces of the layer of polycrystalline silicon with an oxidation agent (132 on 110, in Fig. 2D), the oxidizing agent causing formation of an oxidized layer, the oxidized layer having a uniform thickness on uncovered surfaces of the polycrystalline silicon;

removing the oxidized layer from the channel with a removal agent (in step from Fig. 2E-2F, 132 has been removed, and 134 is left over as can be seen in Fig. 2F); and

repeating steps of oxidizing uncovered surfaces and removing the oxidized layer until removing a predetermined amount of the layer of polycrystalline silicon (progression of oxidation, then removal in a repeated fashion until the desired amount of polysilicon is consumed by oxidation/oxidation removal).

“oxidizing agent” materials:
Hydrogen Peroxide, H2O2, Ozone, O3
(0040) “the oxidizing solution 132 can be hydrogen peroxide in water with concentration in the range of 1% to 30% by weight. In another embodiment, the oxidizing solution 132 may comprise ozone.”
(0041) discusses how the oxidizing agent when hydrogen peroxide, forms an oxide layer that effective stops the oxidation once the oxide layer is formed.
(0042) potentially could use a carbon dioxide clean step to remove particles.
(0043) could use a solvent to remove the oxidizing solution.  solvent could be deionized water.

“oxide removal agent” materials:
Hydrogen Fluoride, HF, hydrofluoric acid
(0044) “The oxide removal agent 136 can be hydrogen fluoride diluted in water to a concentration in the range of 0.1% to 10% by weight. Once the layer of oxide 134 is removed, the underlying polysilicon layer 110 is exposed and etching stops. Advantageously, the oxide removal agent is selected so as to not etch the polysilicon layer 110.”
(0046) subsequently, the oxide removal agent is then removed by “solvent is deionized water”.
(0047) then the above oxidizing and then removal can be repeated 
(0047) “the predetermined thickness of the polysilicon layer 110 may be a fraction of the initial thickness of the polysilicon layer 110, for example, 5% to 20% of the initial thickness of the polysilicon layer 110.”

Note about the stack structure:
(0048) “After the polysilicon layer 110 is thinned to meet specification, additional processing which includes replacing the silicon nitride 124 with CVD-tungsten to form the SONOS transistor gates …”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2012/0276702) in view of Cheng et al. (US 8,895,381) in view of Brask et al. (US 6,696,327).


    PNG
    media_image1.png
    609
    811
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    640
    829
    media_image2.png
    Greyscale

Regarding claim 1, the prior art of Yang discloses in Figs. 1, 4B and 4C (provided above) a method of processing a substrate (see ¶ 0007, “… a method of manufacturing a semiconductor device that includes alternately stacking interlayer sacrificial layers and interlayer insulating layers on a substrate, forming first openings through the interlayer sacrificial layers and the interlayer insulating layers such that the first openings expose the substrate, forming channel regions in the first openings …”), the method comprising:

forming a channel through a substrate (as seen in Fig. 4B, the channel is one of the, “first openings Ta”, ¶ 0065, which are formed in the analogous “substrate” which is a stack of “interlayer insulating layers 160”, ¶ 0050);

depositing a layer of polycrystalline silicon (120a, “120a may be formed by, e.g., directly depositing polycrystalline silicon”, ¶ 0068) on sidewalls of the channel (120a shown formed on sidewalls of noted 160 in Ta);

carrying out a method of thinning the layer of polycrystalline silicon (¶ 0124, “… the polycrystalline silicon layer may be etched, which reduces the thickness thereof.”).

Yang does not disclose the particulars of the claimed polysilicon thinning method, but does disclose that the polysilicon layer is etched back to thin the layer, see portion of ¶ 0124 above.  

Yang does not disclose,
“oxidizing uncovered surfaces of the layer of polycrystalline silicon with an oxidation agent, the oxidizing agent causing formation of an oxidized layer, the oxidized layer having a uniform thickness on uncovered surfaces of the polycrystalline silicon;
removing the oxidized layer from the channel with a removal agent; and
repeating steps of oxidizing uncovered surfaces and removing the oxidized layer until removing a predetermined amount of the layer of polycrystalline silicon”.

It is noted that the Applicant acknowledges the utility of the oxidization/etch/repeat thinning method is effective for both “single crystal silicon”/silicon and polycrystalline silicon as discussed in ¶ 0017, “etching techniques herein can be used to etch layers or structures of single-crystal silicon, poly crystalline silicon, and any other silicon-containing layers that can be oxidized.”

Cheng teaches HF with oxidization thinning method with repeating the process to get the desired thickness, “One method of thinning the biaxially strained semiconductor layer 4 is to oxidize the silicon by a thermal dry or wet oxidation process, and then wet etch the oxide layer using a hydrofluoric acid mixture. This process can be repeated to achieve the desired thickness.”, from col. 6, lines 19-23.  Therefore, Cheng discloses, 
oxidizing uncovered surfaces of the layer of polycrystalline silicon (“oxidize the silicon by a thermal dry or wet oxidation process”, col. 6, lines 19-23) with an oxidation agent (addressed specifically by the Brask reference below), the oxidizing agent causing formation of an oxidized layer (again, Brask details the oxidizing agent below and Cheng explicitly states “oxidize the silicon by a thermal dry or wet oxidation process”, which satisfies this limitation), the oxidized layer having a uniform thickness on uncovered surfaces of the polycrystalline silicon (without any elements between the exposed silicon and the oxidization treatment, the oxidization will occur evenly on the silicon as the exposed surfaces convert to silicon oxide at the same rate absent any means to do otherwise);
removing the oxidized layer from the channel with a removal agent (this is the noted “and then wet etch the oxide layer using a hydrofluoric acid mixture”, from col. 6, lines 19-23 of Cheng); and
repeating steps of oxidizing uncovered surfaces and removing the oxidized layer until removing a predetermined amount of the layer of silicon (Cheng states, “This process can be repeated to achieve the desired thickness.”, from col. 6, lines 19-23).

Cheng does not specify wherein the oxidization is carried out specifically by an “oxidizing agent”.

Brask discloses in col. 3, line 65 to col. 4, line 2, “capping layer 115 may be oxidized by exposing that layer to a solution that comprises an oxidizing agent. In a preferred embodiment, the oxidizing agent comprises hydrogen peroxide.”

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use the polysilicon thickness reducing method of,
“oxidizing uncovered surfaces of the layer of polycrystalline silicon with an oxidation agent, the oxidizing agent causing formation of an oxidized layer, the oxidized layer having a uniform thickness on uncovered surfaces of the polycrystalline silicon;
removing the oxidized layer from the channel with a removal agent; and
repeating steps of oxidizing uncovered surfaces and removing the oxidized layer until removing a predetermined amount of the layer of polycrystalline silicon”,
as disclosed by Cheng and Brask in the method of polysilicon thickness reduction in the system of Yang, in order to utilize a method which can provide highly accurate silicon material layer thickness reduction. G. TSM: Teaching, Suggestion, Motivation Test.

Regarding claim 2, Yang et al. disclose the method of claim 1, wherein oxidizing uncovered surfaces is executed with a solution containing the oxidizing agent (see teaching of Brask in the rejection of claim 1, col. 3, line 65 to col. 4, line 2, “capping layer 115 may be oxidized by exposing that layer to a solution that comprises an oxidizing agent. In a preferred embodiment, the oxidizing agent comprises hydrogen peroxide.”). 

Regarding claim 3, Yang et al. disclose the method of claim 1, wherein the removal agent includes a solution that includes HF (see teaching of Cheng “… then wet etch the oxide layer using a hydrofluoric acid mixture…”, from col. 6, lines 19-23).

Regarding claim 4, Yang et al. disclose the method of claim 1, wherein forming the channel includes forming a channel through a stack of alternating layers of dielectric material as part of a NAND memory fabrication process (¶ 0029 of Yang, “FIG. 1 illustrates an equivalent circuit diagram of a memory cell array 10 of a semiconductor device, according to an exemplary embodiment. In the present exemplary embodiment, a NAND flash memory device having a vertical channel structure is exemplified”, alternating layers shown in Figs. 4A/4B with stack 160 being alternating dielectric material layers, 160 with 161, 162, etc., ¶ 0061 states this is a method shown in Fig. 4A+).

Regarding claim 6, Yang et al. disclose the  method of claim 1, and Brask discloses, wherein the oxidizing agent includes a solution of hydrogen peroxide in water (Brask, col. 3, lin 65 to col. 4, line 10, “capping layer 115 may be oxidized by exposing that layer to a solution that comprises an oxidizing agent. In a preferred embodiment, the oxidizing agent comprises hydrogen peroxide. When capping layer 115 is exposed to a hydrogen peroxide based solution, an aqueous solution that contains between about 2% and about 30% hydrogen peroxide by volume may be used.”).

Regarding claim 17, the prior art of Yang discloses in Figs. 1, 4B and 4C (provided above) a method of forming a 3D NAND device (see ¶ 0007, “… a method of manufacturing a semiconductor device that includes alternately stacking interlayer sacrificial layers and interlayer insulating layers on a substrate, forming first openings through the interlayer sacrificial layers and the interlayer insulating layers such that the first openings expose the substrate, forming channel regions in the first openings …”, ¶ 0029 of Yang, “FIG. 1 illustrates an equivalent circuit diagram of a memory cell array 10 of a semiconductor device, according to an exemplary embodiment. In the present exemplary embodiment, a NAND flash memory device having a vertical channel structure is exemplified”, alternating layers shown in Figs. 4A/4B with stack 160 being alternating dielectric material layers, 160 with 161, 162, etc., ¶ 0061 states this is a method shown in Fig. 4A+), the method comprising:

forming a channel in a 3D NAND dielectric stack (as seen in Fig. 4B, the channel is one of the, “first openings Ta”, ¶ 0065, which are formed in the analogous “substrate” which is a stack of “interlayer insulating layers 160”, ¶ 0050, then in ¶ 0029 of Yang, “FIG. 1 illustrates an equivalent circuit diagram of a memory cell array 10 of a semiconductor device, according to an exemplary embodiment. In the present exemplary embodiment, a NAND flash memory device having a vertical channel structure is exemplified”, alternating layers shown in Figs. 4A/4B with stack 160 being alternating dielectric material layers, stack of materials being 160 with 161, 162, etc., ¶ 0061 states this is a method shown in Fig. 4A+);

depositing a layer of polysilicon having a first thickness over sidewalls of the channel (120a, “120a may be formed by, e.g., directly depositing polycrystalline silicon”, ¶ 0068, 120a shown formed on sidewalls of noted 160 in Ta);

performing an etching process, wherein the etching process is terminated after the layer of polysilicon has a second thickness over the sidewalls of the channel (¶ 0124, “… the polycrystalline silicon layer may be etched, which reduces the thickness thereof.”).

Yang does not disclose the particulars of the claimed polysilicon thinning method, but does disclose that the polysilicon layer is etched back to thin the layer, see portion of ¶ 0124 above.  

Yang does not disclose,
“performing a cyclic etching process, wherein each cycle comprises forming an oxide layer on the layer of polysilicon by wetting exposed surfaces of the layer of polysilicon with a first solution comprising an oxidizing agent, and removing the oxidized layer from the layer of polysilicon with a second solution comprising an oxide etching agent; and, 
wherein the cyclic etching process is terminated after the layer of polysilicon has a second thickness over the sidewalls of the channel, the second thickness being lower than the first thickness by a predetermined thickness”.

It is noted that the Applicant acknowledges the utility of the oxidization/etch/repeat thinning method is effective for both “single crystal silicon”/silicon and polycrystalline silicon as discussed in ¶ 0017, “etching techniques herein can be used to etch layers or structures of single-crystal silicon, poly crystalline silicon, and any other silicon-containing layers that can be oxidized.”

Cheng teaches HF with oxidization thinning method with repeating the process to get the desired thickness, “One method of thinning the biaxially strained semiconductor layer 4 is to oxidize the silicon by a thermal dry or wet oxidation process, and then wet etch the oxide layer using a hydrofluoric acid mixture. This process can be repeated to achieve the desired thickness.”, from col. 6, lines 19-23.  Therefore, Cheng discloses, 
“performing a cyclic etching process (Cheng states, “This process can be repeated to achieve the desired thickness.”, from col. 6, lines 19-23), wherein each cycle comprises forming an oxide layer on the layer of polysilicon (“oxidize the silicon by a thermal dry or wet oxidation process”, col. 6, lines 19-23) by wetting exposed surfaces of the layer of polysilicon with a first solution comprising an oxidizing agent (“oxidizing agent” aspect addressed specifically by the Brask reference below), the oxidizing agent causing formation of an oxidized layer (again, Brask details the oxidizing agent below and Cheng explicitly states “oxidize the silicon by a thermal dry or wet oxidation process”, which satisfies this limitation),, and removing the oxidized layer from the layer of polysilicon with a second solution comprising an oxide etching agent (“and then wet etch the oxide layer using a hydrofluoric acid mixture”, from col. 6, lines 19-23); and, 
wherein the cyclic etching process is terminated after the layer of polysilicon has a second thickness over the sidewalls of the channel, the second thickness being lower than the first thickness by a predetermined thickness (“This process can be repeated to achieve the desired thickness.”, from col. 6, lines 19-23).

Cheng does not specify wherein the oxidization is carried out specifically by an “oxidizing agent”.

Brask discloses in col. 3, line 65 to col. 4, line 2, “capping layer 115 may be oxidized by exposing that layer to a solution that comprises an oxidizing agent. In a preferred embodiment, the oxidizing agent comprises hydrogen peroxide.”

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use the polysilicon thickness reducing method of,
“performing a cyclic etching process, wherein each cycle comprises forming an oxide layer on the layer of polysilicon by wetting exposed surfaces of the layer of polysilicon with a first solution comprising an oxidizing agent, and removing the oxidized layer from the layer of polysilicon with a second solution comprising an oxide etching agent; and, 
wherein the cyclic etching process is terminated after the layer of polysilicon has a second thickness over the sidewalls of the channel, the second thickness being lower than the first thickness by a predetermined thickness”,
as disclosed by Cheng and Brask in the method of polysilicon thickness reduction in the system of Yang, in order to utilize a method which can provide highly accurate silicon material layer thickness reduction. G. TSM: Teaching, Suggestion, Motivation Test.

Regarding claim 19, Yang et al. disclose the method of claim 17, and Brask has disclosed in claim 17, wherein the first solution is hydrogen peroxide in water with a concentration between about 1% and 30% by weight (Brask discloses, “ capping layer 115 may be oxidized by exposing that layer to a solution that comprises an oxidizing agent. In a preferred embodiment, the oxidizing agent comprises hydrogen peroxide. When capping layer 115 is exposed to a hydrogen peroxide based solution, an aqueous solution that contains between about 2% and about 30% hydrogen peroxide by volume may be used.”, col. 3, line 65 to col. 4, line 5).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2012/0276702) in view of Cheng et al. (US 8,895,381) in view of Brask et al. (US 6,696,327) in view of Clampitt et al. (US 2020/0161325).


Regarding claim 5, Yang et al. disclose the method of claim 1, however Yang et al. do not disclose, “wherein the channel has an aspect ratio greater than 50:1.”

Clampitt discloses in ¶ 0064, where a 3D memory arrangement has vertical channels with the specific aspect ratio, “the cell films 165 are formed in high aspect ratio (HAR) openings, such as tier openings 170 having an aspect ratio of at least about 20:1, at least about 40:1, at least about 50:1, at least about 60:1, at least about 80:1, or at least about 100:1.”.

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use the polysilicon thickness reducing method of,
“wherein the channel has an aspect ratio greater than 50:1”,
as disclosed by Clampitt in the method of polysilicon thickness reduction in the system of Yang, in order to utilize a geometries that allow for small footprints and high density memory per unit area. G. TSM: Teaching, Suggestion, Motivation Test.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2012/0276702) in view of Cheng et al. (US 8,895,381) in view of Brask et al. (US 6,696,327) in view of Chua et al. (US 2007/0207628).

Regarding claim 20, Yang et al. disclose the  method of claim 17, however Yang et al. do not disclose, 
“wherein the second solution is hydrogen fluoride in water with a concentration between about 0.1% and 10% by weight”.

Chua discloses in ¶ 0021, “native oxide layer 204 may be removed using a hydrofluoric acid solution containing hydrogen fluoride (HF) and deionized (Dl) water. The solution has a concentration within a range from about 0.1 wt % (weight percent) to about 10.0 wt % of HF”.

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use the polysilicon thickness reducing method of,
“wherein the second solution is hydrogen fluoride in water with a concentration between about 0.1% and 10% by weight”,
as disclosed by Chua in the method of polysilicon thickness reduction in the system of Yang, in order to utilize a geometries that allow for small footprints and high density memory per unit area. G. TSM: Teaching, Suggestion, Motivation Test.


Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/            Primary Examiner, Art Unit 2893                                                                                                                                                                                            



+